Citation Nr: 0426208	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  02-13 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
pneumonia.

2.  Entitlement to service connection for a lumbar spine 
disorder, to include stenosis and arthritis.

3.  Entitlement to service connection for bilateral avascular 
necrosis of the hips, status post total hip replacement.

4.  Entitlement to service connection for cardiovascular 
disease.

5.  Entitlement to service connection for anemia.

6.  Entitlement to service connection for sleep deprivation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant, his wife and a friend


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1951 to September 1955.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2002 rating decision by Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  The veteran provided 
testimony before a hearing officer at the RO in July 2003.  
The RO addressed the claim of service connection for 
cardiovascular disease as one seeking service connection for 
angina; it is recharacterized to reflect that the veteran is 
seeking service connection for the underlying disorder for 
the symptom of angina.


FINDINGS OF FACT

1.  It is not shown that the veteran has any disability that 
is a residual of pneumonia.

2.  A lumbar spine disorder was not manifested during 
service, arthritis of the spine was not manifested in the 
first postservice year, and there is no competent evidence 
relating any current low back disability to the veteran's 
service.

3.  Avascular necrosis of the femoral heads was not 
manifested during active service, and there is no competent 
evidence relating postoperative avascular necrosis to the 
veteran's service.

4.  Cardiovascular disease (to include the symptom of angina) 
was not manifested in service or within one year following 
the veteran's service separation; any current cardiovascular 
disease is not shown to be related to service.

5.  It is not shown that the veteran currently has anemia.

6.  A sleep disorder was not manifested in service, and is 
not shown to be related to service.


CONCLUSIONS OF LAW

1.  Service connection for residuals of pneumonia is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2003).

2.  Service connection for a lumbar spine disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).

3.  Service connection for bilateral avascular necrosis of 
the hips, status post total hip replacements, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).  

4.  Service connection for cardiovascular disease is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).

5.  Service connection for anemia is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).

6.  Service connection for sleep deprivation is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  

Well-groundedness is not an issue; these matters have been 
addressed on the merits.  The veteran was notified why 
service connection for the claimed disorders was denied in 
the February 2002 rating decision and in an August 2002 
statement of the case (SOC).  A March 2001 letter (before the 
decision appealed), specifically noted the "VCAA," and 
informed the veteran what evidence was needed to establish 
service connection, and of his and VA's respective 
responsibilities in claims development.  The SOC also 
provided the veteran notice of pertinent VCAA regulations.  
While the letter advised him that he should submit additional 
evidence in support of his claims within 60 days, it also 
advised him that evidence received within a year would be 
considered.  An August 2003 letter was issued to meet the 
notice requirements enunciated by the Court in Quartuccio, 
supra.  Everything submitted by the veteran to date has been 
accepted for the record, and considered.  

As to notice content (and specifically that he should submit 
everything pertinent), the March 2001 letter advised the 
veteran what type of evidence (to include medical records 
showing current disability and nexus) was needed to establish 
service connection (and by inference what he should submit).  
The veteran informed VA in September 2003 that he had no 
additional evidence to submit.  He has received all essential 
notice, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has attempted, through 
all appropriate channels, to obtain the veteran's service 
medical records.  Correspondence from the National Personnel 
Records Center (NPRC) dated in March 2001 notes that none of 
the appellant's service medical records were on file at NPRC.  
"Fire" related service was noted.  Where records have been 
lost or destroyed by fire, VA has a heightened duty to assist 
the veteran in developing his claims.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  Efforts to obtain service 
data from alternate sources were unsuccessful.  Voluminous 
private medical records of treatment the veteran received 
from several physicians since his service separation, have 
been associated with the record.  He has been afforded VA 
examinations for the claimed disorders.  A private medical 
examination report is also of record.  He has not identified 
any further pertinent records outstanding.  The "duty to 
assist" mandates of the VCAA are met.

Factual Basis

A January 1995 private medical letter attributes the 
veteran's low back pain to possible degenerative joint 
disease.  Avascular necrosis of both hips was diagnosed.  

An April 1997 letter from a private physician shows that the 
veteran's complaints of chest pain were attributed to either 
a neuro-muscular or GI (gastrointestinal) cause.

A report of private physical examination in February 1998 
reflects diagnoses of bilateral avascular necrosis of the 
hips, atrial fibrillation and mild anemia.

An October 1998 letter from a private physician notes that 
the veteran has degenerative arthritis of the spine.  

A March 1999 private medical letter notes a diagnosis of 
bilateral arthritis of the hips.  It was noted that the 
veteran had a right hip replacement and that the left hip 
caused significant disability.

A private psychiatric evaluation report, dated in August 
2000, shows that a prescribed medication was tried, 
unsuccessfully, to help with the veteran's complaints of 
sleeplessness.

An October 2000 private chest X-ray report lists a diagnosis 
of no acute cardiopulmonary disease.  

On October 2000 VA orthopedic examination a history of right 
(1998) and left (1999) hip replacement was provided.  The 
veteran also provided a history of lumbar radiculopathy and 
spinal canal stenosis.  He claimed he hurt his back playing 
football.  He also claimed he had bilateral hip and back pain 
during service.  Degenerative arthritis was diagnosed.  The 
examiner reported that the veteran had serious joint 
problems.  The examiner opined that evidence to support the 
veteran's history that he had rheumatoid/degenerative 
arthritis during service was "weak" at best, and that 
further evidence would be needed to support such a finding.  

An October 2000 VA X-ray report shows bilateral total hip 
replacement, with findings reflective of no definite 
loosening of the fixations and no dislocations.  

On October 2000 VA general medical examination the veteran 
gave a history of being treated for pneumonia in service.  He 
denied ever having been diagnosed with anemia.  He claimed 
his sleep deprivation stemmed from chronic anxiety with panic 
attacks.  The veteran also provided a history of angina and 
of treatment for an irregular heart disorder.  The diagnoses 
included:  history of treatment of pneumonia in military 
service, apparently recovered (lungs were clinically normal); 
anemia, not documented by available records; sleep 
deprivation due to chronic anxiety and panic attacks [based 
on provided history]; and hypertensive arteriosclerotic heart 
disease with history of cardiac arrhythmia and probable 
atrial fibrillation, and good cardiac status.

The veteran testified in July 2003 that a hip condition was 
first diagnosed in 1952-53.  He added that pneumonia was 
diagnosed in 1953.  He attributed his claimed orthopedic 
disorders to sports he played in service.  He noted that his 
claim of service connection for angina should more 
appropriately be characterized as a claim seeking service 
connection for heart disease.  He testified that his claimed 
sleep deprivation, due to chronic anxiety and back pain, 
began in approximately the late 1980's.  He denied a current 
diagnosis of anemia.  

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases including, as here pertinent, 
cardiovascular disease, may be presumed to have been incurred 
in service if they become manifest to a compensable degree 
within one year of discharge from active service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102.

Analysis

Residuals of Pneumonia

The threshold matter that must be addressed in any claim of 
service connection is whether the claimed disability exists.  
Here, the medical evidence does not show that the veteran has 
any residuals of pneumonia.  In the absence of proof of a 
present disability, there cannot be a valid claim [of service 
connection].  Hickson, supra.  

The veteran alleges that he had pneumonia in service.  As his 
service medical records are lost, VA has a heightened duty to 
assist him in these claims.  He was advised that to establish 
service connection for a claimed disability, he must show as 
a threshold requirement that he has such disability and that 
it is related to disease or injury in service.  On October 
2000 VA examination history of treatment of pneumonia in 
military service, apparently recovered (and thus acute, not 
chronic) was noted.  The veteran's lungs were reported to be 
clinically normal.  There is no evidence of current lung 
disability that is a residual of pneumonia.  As a layperson, 
the veteran is not competent to establish by his own opinion 
that any disability he has is a residual of pneumonia in 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  The preponderance of the evidence is against the 
claim, and it must be denied.

Lumbar Spine Disorder

As noted previously, there are three threshold requirements 
that must be met in order to establish service connection for 
a claimed disability.  First, there must be competent 
evidence (a medical diagnosis) of current disability.  This 
requirement is met.  Degenerative arthritis of the spine has 
been diagnosed.  
The further two requirements to be satisfied are:  Evidence 
of disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  The earliest competent (medical) evidence 
of clinical pathology of degenerative arthritis of the spine 
is in 1998, long after the chronic disease presumptive period 
for such disability.  Consequently, presumptive service 
connection is not for consideration.  

The Board notes that a prolonged lapse of time between 
service separation and the earliest documentation of current 
disability, as here, is a factor for consideration against a 
finding of service connection.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Furthermore, there is no medical 
opinion which relates the veteran's diagnosed arthritis of 
the spine to service.  In fact, the VA orthopedic examiner in 
2000 opined that any possible evidence which would link the 
veteran's to service was "weak" (and that more would be 
needed to establish linkage).  The Board has considered the 
veteran's allegations that his lumbar arthritis is due to 
sports injuries in service.  However, as a layperson he is 
not competent to render a probative opinion on a medical 
matter, such as a nexus between his current low back disorder 
and his military service.  Espiritu, supra.

Without any competent evidence relating the veteran's low 
back disability to service, the preponderance of the evidence 
is against his claim.  Hence, it must be denied.

Bilateral Avascular Necrosis of the Hips (Status Post Total 
Hip Replacement)

It is not in dispute that the veteran has post hip 
replacement avascular necrosis of the femoral heads.  What is 
still required to establish service connection for such 
disability is evidence of disease or injury in service, and 
competent evidence that the current postoperative avascular 
necrosis is related to the disease or injury in service.  

The earliest competent (medical) evidence of avascular 
necrosis pathology is in 1995, many years after service.  A 
prolonged lapse of time between service separation and the 
earliest documentation of current disability, as here, is a 
factor for consideration against a finding of service 
connection.  See Maxson, supra.  Furthermore, there is no 
medical opinion which relates either the veteran's avascular 
necrosis or bilateral hip replacement procedures to the 
veteran's period of service.  The Board has considered the 
veteran's allegations that this disability is related to 
sports injuries in service.  However, as a layperson the 
veteran is not competent to render a probative opinion on a 
medical matter, such as nexus between his current bilateral 
hip problems and his military service.  Espiritu, supra.

Without any competent evidence relating the veteran's 
bilateral hip disability to service, the preponderance of the 
evidence is against his claim.  Hence, it must be denied.

Cardiovascular Disease

Hypertensive arteriosclerotic heart disease has been 
diagnosed, and the first threshold requirement of current 
disability is met.  However, there is absolutely no evidence 
showing that any cardiovascular disease was manifested in 
service or in the first postservice year.  The earliest 
competent (medical) evidence of a cardiac diagnosis is in 
2000, when hypertensive arteriosclerotic heart disease was 
diagnosed (although symptoms such as atrial fibrillation were 
diagnosed earlier, in 1998).  Either way, documentation of 
symptoms (1998) or diagnosis (2000) of cardiovascular 
disability was long after the chronic disease presumptive 
period for such disability.  Consequently, presumptive 
service connection is not for consideration.  The Board notes 
that a prolonged lapse of time between service separation and 
the earliest documentation of current disability, as here, is 
a factor for consideration against a finding of service 
connection.  See Maxson, supra.  Furthermore, there is no 
medical opinion which relates the veteran's cardiovascular 
disease to service.  The Board has considered the veteran's 
assertions that there is such relationship.  However, as a 
layperson he is not competent to render a probative opinion 
on a medical matter, such as a nexus between his 
cardiovascular disease and his military service.  Espiritu, 
supra.

Without any competent evidence relating any cardiovascular 
disease to service, the preponderance of the evidence is 
against this claim.  Hence, it must be denied.

Anemia

The threshold matter that must be addressed in any claim of 
service connection is whether the claimed disability is 
present.  Here, the medical evidence does not show that the 
veteran now has anemia.  In the absence of proof of a present 
disability, there cannot be a valid claim [of service 
connection].  Hickson, Brammer, supra.  

The veteran was advised that to establish service connection 
for a claimed disability, he must show that he has such 
disability and that it is related to disease or injury in 
service.  While a private examination during hospitalization 
in February 1998 revealed mild of anemia, anemia was not 
reported on VA examination in 2000.  Also significant is that 
in July 2003 the veteran testified that he did not have a 
current diagnosis of anemia.  As a layperson, he is not 
competent to establish by his own opinion that he has anemia 
or to relate such disability to service.  See Espiritu, 
supra.  As the threshold requirement of a current disability 
is not met, the preponderance of the evidence is against the 
claim, and it must be denied.

Sleep Deprivation

The record shows the veteran was treated privately in August 
2000 for sleep-related complaints.  A VA examination report, 
dated later in 2000, includes a diagnosis, albeit based upon 
history, of sleep deprivation due to chronic anxiety and 
panic attacks.  A current sleep disturbance disorder is 
reasonably shown. 

However, two further requirements must be satisfied to 
establish service connection, i.e., there must be evidence of 
disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  These are not shown.  The earliest 
competent (medical) evidence of a sleep disorder is in 2000, 
well after the time the veteran separated from active service 
in 1955.  As previously mentioned, a prolonged lapse of time 
between service separation and the earliest documentation of 
current disability, as here, is a factor for consideration 
against a finding of service connection.  See Maxson, supra.  
There is no objective evidence that the veteran had a sleep 
deprivation problem in service.  Likewise, there is no 
medical opinion that relates any current sleep disorder to 
the veteran's active service.  The Board has considered the 
veteran's allegations that there is a nexus between the two.  
However, as a layperson he is not competent to render a 
probative opinion on a medical matter, such as a nexus 
between his current sleep-related problems and his military 
service.  Espiritu, supra.

Without any competent evidence which relates any diagnosed 
sleep disorder to the veteran's active service, the 
preponderance of the evidence is against this claim.  Hence, 
it must be denied.


ORDER

Service connection for residuals of pneumonia is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for bilateral avascular necrosis of the 
hips, status post total hip replacement is denied.

Service connection for cardiovascular disease is denied.

Service connection for anemia is denied.

Service connection for sleep deprivation is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



